DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 are presented for examination.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 29, 2021 has been entered.
 
Response to Amendment
	Applicant’s amendment has obviated the claim objections given in the last Office Action.  Therefore, those objections have been withdrawn.
	Applicant’s filing of a terminal disclaimer has also obviated the provisional double patenting rejection.  Therefore, that rejection is withdrawn.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5, 7, 11, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., “A Reconfigurable Digital Neuromorphic Processor with Memristive Synaptic Crossbar for Cognitive Computing,” in 11.4 ACM J. Emerging Tech. Computing Sys. 1-25 (2015) in view of Yasuda et al. (US .
Regarding claim 11, Kim discloses “[a] memory-centric neural network system comprising:
a processing unit (digital neuromorphic processor architecture includes, inter alia, a synapse unit, a learning unit, a neuron unit, a LIF arithmetic unit – Kim, sec. 2.1, first paragraph and Fig. 1); 
semiconductor memory devices coupled to the processing unit, the semiconductor memory devices containing instructions executed by the processing unit (each employed memristor device [memory device] in a synaptic crossbar array keeps not only a multibit synapse value but also network connectivity information; the crossbar is fully reconfigurable in that network connectivity can be programmed for any N-neuron network – Kim, first full paragraph on p. 38:4); 
a weight matrix … constructed with rows and columns of memory cells, wherein inputs of the 15 memory cells of a same row are connected to one of multiple axons, and outputs of the memory cells of a same column are connected to one of multiple neurons (memristor [memory cell] crossbar array has N axons as rows and N dendrites as columns; the crossbar array’s output column (dendrite) analog to digital converter is connected to a LIF arithmetic unit, which is in turn connected to neuron elements; each intersection of an axon and a dendrite contains a synaptic weight wij (collectively comprising a matrix) – Kim, Fig. 1; voltage pulses are generated by a read/write pulse generator and applied to write [input] all cells in a row – id. at first paragraph of sec. 3.4 and Fig. 6);
timestamp registers comprising [an] axon timestamp register[] and neuron timestamp registers for registering timestamps of the axons and the neurons  (learning unit is responsible for performing on-Chip learning; each learning element has a register to maintain the corresponding neuron’s spike timing, which is used to calculate the spike time difference between presynaptic and postsynaptic neurons – Kim, penultimate paragraph before sec. 2.2; each learning event has a time register to keep track of the neuron’s spike event time that is stamped by a global timer – id. at sec. 3.5, first two paragraphs; see also first full paragraph on p. 38:4) …; and
spike timing dependent plasticity rule is programmable through the use of look-up tables where synaptic weight change [update] as a function of timing difference is stored – Kim, penultimate paragraph before sec. 2.2; see also Fig. 11, portion entitled “LUT for STDP” (showing that the weight changes ΔW are indexed according to time differences Δt)),
wherein the timestamps of the axons and the neurons are registered by comparing, at each of multiple timesteps, compares a selected axon timestamp … with each of the neuron timestamps, when a) one of the axons fires, one of the neurons fires, or a combination thereof fires, and b) the selected axon timestamp and at least one of the neuron timestamps 30are non-zero (if a neuron fires, all its pre- (post-) synaptic time registers [neuron timestamps] are compared with the global timer [axon timestamp], and the corresponding learning elements determine the amount of synaptic weight update according to the prestored STDP LUT – Kim, first two paragraphs of sec. 3.5; respective learning element for every fired neuron updates its time register with the global timer; all learning elements calculate the scaled time differences between the global timer and the time register values; synaptic weight changes for the time differences are selected from the STDP LUT in parallel – id. at first paragraph on p. 38:16; see also Fig. 11, section entitled “LUT for STDP” (showing that there are nonzero weight changes for nonzero time differences, which would only be possible if at least one timestamp were nonzero and is in general possible when both the axon timestamp and the neuron timestamps are nonzero); note also that p. 38:16, first paragraph, discloses that there are multiple time differences between the global timer and the neural time registers, which are in general not equal to each other, thereby demonstrating that the comparison takes place “at each of multiple timesteps”), and the comparison circuit compares a non-zero timestamp of the selected axon timestamp to a non-zero fired neuron timestamp (if a neuron fires, all its pre- (post-) synaptic time registers [neuron timestamps] are compared with the global timer [axon timestamp], and the corresponding learning elements determine the amount of synaptic weight update according to the prestored STDP LUT – Kim, first two paragraphs of sec. 3.5; see also Fig. 11, section entitled “LUT for STDP” (showing that there are nonzero weight changes for nonzero time differences, which would only be possible if at least one timestamp were nonzero, and may occur when both the global timestamp and the neural timestamps are nonzero)).”
Kim appears not to disclose explicitly the further limitations of the claim.  However, Yasuda discloses that “the rolling timestamps for the axons and the rolling timestamps for the neurons are initiated at respective firing of the axons and neurons (spike timing is one of the parameters accounted for in the STDP model; the axon timer and the dendrite timer determine the elapsed time [timestamps] since a spike [firing] appears in the axon and in the dendrite [neuron] nodes of the synapses – Yasuda, paragraph 53; see also paragraph 41 (circuit logic updates the status of the synapse weight memory block with information provided by axon timer block, dendrite timer block, and synapse weight update block and is processes serially [serial processing implies that the timestamps are rolling])); … [and the]
axon timestamp [is] selected from a plurality of axon timestamps (axon timer block includes the timers for all axons in the system; the axon timer block measures the elapsed time since axon input signals have been received from outside the system – Yasuda, paragraph 48 [i.e., there is one timer/timestamp per axon, and the system chooses among them])….”
Yasuda and the instant application both relate to neuromorphic architectures and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim to place a separate timestamp per axon and initiate them upon the firing of the axons and neurons, as disclosed by Yasuda, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would improve the system’s timing by ensuring that it can keep track of the time every axon fires as opposed to only one.  See Yasuda, paragraph 41.
Neither Kim nor Yasuda appears to disclose explicitly the further limitations of the claim.  However, Gokmen discloses that the “weight matrix ha[s] positive and negative weights (because conductance values can only be positive numbers, some reference conductance may be needed to encode both positive and negative values in the matrix – Gokmen, paragraph 58) ….”
Gokmen and the instant application both relate to neuromorphic architectures and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kim and Yasuda to allow the weight matrix to have positive and negative weights, as disclosed by Gokmen, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would allow the system to represent negative weights physically with conductances that can only be positive, thereby increasing the range of weights that can be represented by the system.    See Gokmen, paragraph 58.
Smallridge discloses that the “timestamps … respectively count downwards in time from an initial value to zero and stay at zero in subsequent timesteps (in a timestamp neural network composed of sensor elements, internal elements, and motor elements, one digital means for storing and updating a timestamp for an internal element may be a decaying timestamp method, in which the timestamp becomes a nonzero value at, say, T = 5 and then counts down to zero – Smallridge, paragraph 108; see also Fig. 6B (showing that the timestamps remain zero after counting down)) ….”
Smallridge and the instant application both relate to neural networks with timestamps and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kim, Gokmen, and Yasuda to include timstamps that count down to zero and then remain at zero, as disclosed by Smallridge, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would provide a simple manner to integrate temporal elements of the neural network, thereby increasing the functionality of the neural network.  See Smallridge, paragraphs 108, 14 (timestamp neural network may be used as part of a video pattern recognition system).

Claim 1 is a method claim corresponding to system claim 11 and is rejected for the same reasons as given in the rejection of that claim.20

Regarding claim 15, Kim, as modified by Yasuda, Smallridge, and Gokmen, discloses that “the adjusting values of the lookup table are determined by10 generating comparing results of the selected axon timestamp and each of non-zero fired neuron timestamp (if a neuron fires, all its pre-synaptic neurons’ time registers [neuron timestamps] are compared with the global timer [axon timestamp] and the corresponding learning elements determine the amounts of synaptic weight update according to the prestored STDP LUT – Kim, sec. 3.5, second paragraph; see mapping of claim 1 supra for discussion of how the timestamps are “non-zero”), and determining the adjusting values in accordance with the comparing results (if a neuron fires, all its pre-synaptic neurons’ time registers [neuron timestamps] are compared with the global timer [axon timestamp] and the corresponding learning elements determine the amounts of synaptic weight update [adjusting values] according to the prestored STDP LUT – Kim, sec. 3.5, second paragraph).”

Claim 5 is a method claim corresponding to system claim 15 and is rejected for the same reasons as given in the rejection of that claim.

Regarding claim 17, Kim, as modified by Yasuda, Smallridge, and Gokmen, discloses that “the timestamp registers include a selective circuit selecting one of the axons for updating a corresponding row of the weight matrix, and repeatedly selecting another one of the axons until all of the axons are selected (if a neuron fires, all its post-synaptic neurons’ time registers are compared with the global timer and the corresponding learning elements determine the amount of synaptic weight update according to the LUT; the row driver [selective circuit] activates [selects] the memristor crossbar array’s row word lines associated with the axons of the fired neuron [i.e., rows are selected repeatedly until all relevant rows are selected]; an R/W pulse generator generates a read pulse word to the rows to sense each memristor’s current synaptic weight; based on these weights, the learning elements calculate the pulse durations needed to produce the desired synaptic weight changes, and all post-synaptic weights are updated – Kim, sec. 3.5).”

Claim 7 is a method claim corresponding to system claim 17 and is rejected for the same reasons as given in the rejection of that claim.

Claims 2-3 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Yasuda, Smallridge, and Gokmen and further in view of Seo et al., “A 45nm CMOS Neuromorphic Chip with a Scalable Architecture for Learning in Networks of Spiking Neurons,” in 2011 IEEE Custom Integrated Circuits Conf. (2011) (“Seo”).
Regarding claim 12, Kim discloses that “the system further comprises a comparison circuit for performing the comparing operation (if a neuron fires, all its pre- (post-) synaptic time registers [neuron timestamps] are compared with the global timer [axon timestamp], and the corresponding learning elements determine the amount of synaptic weight update according to the prestored STDP LUT – Kim, first two paragraphs of sec. 3.5; respective learning element for every fired neuron updates its time register with the global timer; all learning elements calculate the scaled time differences between the global timer and the time register values; synaptic weight changes for the time differences are selected from the STDP LUT in parallel – id. at first paragraph on p. 38:16; see also Fig. 11 (showing a time scaling circuit that compares the global timer with the time of each learning element)).”
Kim, Yasuda, Smallridge, and Gokmen appear not to disclose explicitly the further limitations of the claim.  However, Seo discloses that “the axon timestamp register the … axon timestamps, each of the axon timestamps corresponding to one of [the] axons (circuits needed to perform probabilistic synapse weight update via time-dependent learning rules are implemented within the neuron; 8-bit time-keeping counters C+ [timestamp register registering neuron timestamps] and C- [timestamp register registering axon timestamps] enable independent control of pre-synaptic and post-synaptic updates, respectively, by tracking the time elapsed since the last spiking event of each neuron – Seo, sec. II(C), second paragraph), [and] …
the 25neuron timestamp registers register neuron timestamps, each of the neuron timestamps corresponding to one of [the] neurons (circuits needed to perform probabilistic synapse weight update via time-dependent learning rules are implemented within the neuron; 8-bit time-keeping counters C+ [timestamp register registering neuron timestamps] and C- [timestamp register registering axon timestamps] enable independent control of pre-synaptic and post-synaptic updates, respectively, by tracking the time elapsed since the last spiking event of each neuron – Seo, sec. II(C), second paragraph)….”
Seo and the instant application both relate to neuromorphic architectures and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kim, Yasuda, Smallridge, and Gokmen to include separate timestamp registers for pre-synaptic and post-synaptic updates, as disclosed by Seo, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would enable independent and separate control of pre- and post-synaptic updates.  See Seo, sec. II(C), first two paragraphs.
Yasuda further discloses that “each of the axon timestamps correspond[s] to one of fired axons” and “each of the neuron timestamps correspond[s] to one of fired neurons (the axon timer block includes the timers for all axons in the system and measures the elapsed time since axon input signals [firing events] have been received, and the dendrite [neuron] timer block includes the timers for all dendrites in the system and measures the elapsed time since dendrite output signals, e.g., neuron fire signals – Yasuda, paragraph 48)….”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kim, Seo, Smallridge, and Gokmen such that each axon timestamp corresponds to a fired axon and each neuron timestamp corresponds to a fired neuron, as disclosed by Yasuda, and an ordinary artisan could reasonably expect to have done so successfully.  Doing See Yasuda, abstract and paragraph 48.

Claim 2 is a method claim corresponding to system claim 12 and is rejected for the same reasons as given in the rejection of that claim.27
 
Regarding claim 13, Kim, as modified by Yasuda, Gokmen, Smallridge, and Seo, discloses that “the timestamp registers register a predetermined value when a corresponding axon or a corresponding neuron fires (8-bit time-keeping counters C+ and C- enable independent control of pre-synaptic and post-synaptic updates, respectively, by tracking the time elapsed since the last spiking event of each neuron; when a neuron spikes these counters are set to 8-bit parameters Cset+ and Cset- [predetermined values] and decay by 3-bit parameters Cdecay+ and Cdecay- each time step – Seo, sec. II(C), second paragraph), and a time stamping circuit generates the timestamp for each of the axons or the neurons by decreasing the predetermined value at each subsequent timestep (8-bit time-keeping counters C+ and C- enable independent control of pre-synaptic and post-synaptic updates, respectively, by tracking the time elapsed since the last spiking event of each neuron; when a neuron spikes these counters are set to 8-bit parameters Cset+ and Cset- and decay [decrease] by 3-bit parameters Cdecay+ and Cdecay- each time step – Seo, sec. II(C), second paragraph).”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kim, Yasuda, and Gokmen to decrease a timestamp value at every timestep as disclosed by Seo, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would ensure that weight update does not occur for an indefinite period after a spike.  See Seo, sec. II(C).

Claim 3 is a method claim corresponding to system claim 13 and is rejected for the same reasons as given in the rejection of that claim.
5  
s 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Yasuda, Smallridge, and Gokmen and further in view of Julian et al. (US 20150317557) (“Julian”).
Regarding claim 14, Kim, as modified by Yasuda, Gokmen, Smallridge, and Julian, discloses that “the weight matrix is implemented by a dynamic random-access memory (DRAM) (updated synaptic weights may be stored, via a cache line interface, in an off-Chip memory such as a DRAM – Julian, paragraph 120).”  
Julian and the instant application both relate to neuromorphic architectures and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kim, Yasuda, Smallridge, and Gokmen to store the weight matrix in DRAM, as disclosed by Julian.  In so doing, an ordinary artisan before the effective filing date would merely adding known memory hardware (Julian) to a known processor (Kim) in order to store data that the processor manipulates.  The DRAM of Julian would not function differently when integrated into the system of Kim as it would alone, and an ordinary artisan would have recognized that combining Kim with Julian would lead to the predictable result that the weights do not need to be stored on-Chip.  See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

Claim 4 is a method claim corresponding to system claim 14 and is rejected for the same reasons as given in the rejection of that claim.

Claims 6, 10, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Yasuda, Smallridge, and Gokmen and further in view of Serrano-Gotarredona et al., “A Proposal for Hybrid Memristor-CMOS Spiking Neuromorphic Learning Systems,” in 13.2 IEEE Circuits and Sys. Mag. 74-88 (2013) (“Serrano-Gotarredona”).
Regarding claim 16, Kim, Yasuda, Smallridge, and Gokmen do not appear to disclose explicitly the further limitations of the claim.  However, Serrano-Gotarredona discloses that “the rows of the weight matrix are updated with the adjusting values by:15
in spike timing dependent plasticity (STDP), the change in synaptic weight Δw is expressed as a function ξ of the time difference ΔT between a post-synaptic spike tpos and a pre-synaptic spike tpre – Serrano-Gotarredona, p. 78, top of right-hand column; note that ξ is positive when ΔT is positive and negative when ΔT is negative – id. at Fig. 4(b); STDP learning rule can be implemented using a particular type of voltage/flux driven memristor with appropriately shaped pre-and post-synaptic spikes available at both memristor terminals, and the synaptic strength updated can be computed in a way that results in the same shape illustrated by Fig. 4(b) – id. at p. 80, first paragraph under sec. V; see also Fig. 8 (showing a memristor crossbar array whose rows represent axons)), and 
decreasing the weights of the rows of the weight matrix of the selected axon for the next step by the adjusting values, when the comparing results are negative (in spike timing dependent plasticity (STDP), the change in synaptic weight Δw is expressed as a function ξ of the time difference ΔT between a post-synaptic spike tpos and a pre-synaptic spike tpre – Serrano-Gotarredona, p. 78, top of right-hand column; note that ξ is positive when ΔT is positive and negative when ΔT is negative – id. at Fig. 4(b); STDP learning rule can be implemented using a particular type of voltage/flux driven memristor with appropriately shaped pre-and post-synaptic spikes available at both memristor terminals, and the synaptic strength updated can be computed in a way that results in the same shape illustrated by Fig. 4(b) – id. at p. 80, first paragraph under sec. V; see also Fig. 8 (showing a memristor crossbar array whose rows represent axons)).”
Serrano-Gotarredona and the instant application both relate to neuromorphic architectures and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kim, Gokmen, Smallridge, and Yasuda to increase the weights by the adjusting values when the time difference is positive and decrease the weights by the adjusting values when the time difference is negative, as disclosed by Serrano-Gotarredona, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would allow the system See Serrano-Gotarredona, sec. III (particularly first paragraph).

Claim 6 is a method claim corresponding to system claim 16 and is rejected for the same reasons as given in the rejection of that claim.
 
Regarding claim 20, Kim, as modified by Yasuda, Gokmen, Smallridge, and Serrano-Gotarredona, discloses that “the weight matrix is updated by updating the row of the weight matrix of a selected axon with the adjusting values when at least one of the adjusting 10values is non-zero (synaptic strength update for each synapse is given as                         
                            ∆
                            w
                            
                                
                                    ∆
                                    T
                                
                            
                            =
                            
                                ∫
                                
                                    f
                                    
                                        
                                            
                                                
                                                    v
                                                
                                                
                                                    M
                                                    R
                                                
                                            
                                            
                                                
                                                    t
                                                    ,
                                                    ∆
                                                    T
                                                
                                            
                                        
                                    
                                    d
                                    t
                                    =
                                    ξ
                                    (
                                    ∆
                                    T
                                    )
                                
                            
                        
                     where f(vMR) = 0 if the magnitude of vMR is less than or equal to a threshold and varies exponentially with vMR otherwise; Δw has been shown to have the same shape as given in Fig. 4(b) – Serrano-Gotarredona, sec. V, through paragraph containing equation (8); see also Figs. 4(b), 6(d), 8(a) [showing that if ΔT is large in magnitude or zero, or if the neuron does not fire, no weight update occurs – i.e., the adjusting values Δw for the row with a large spike time differential or a membrane voltage that has not crossed the threshold are all zero and the weight update procedure in the crossbar array skips that row – and otherwise the weight changes from -40% to +100%]), and skipping to another row of the weight matrix of another selected axon when none of the adjusting values is non-zero (synaptic strength update for each synapse is given as                         
                            ∆
                            w
                            
                                
                                    ∆
                                    T
                                
                            
                            =
                            
                                ∫
                                
                                    f
                                    
                                        
                                            
                                                
                                                    v
                                                
                                                
                                                    M
                                                    R
                                                
                                            
                                            
                                                
                                                    t
                                                    ,
                                                    ∆
                                                    T
                                                
                                            
                                        
                                    
                                    d
                                    t
                                    =
                                    ξ
                                    (
                                    ∆
                                    T
                                    )
                                
                            
                        
                     where f(vMR) = 0 if the magnitude of vMR is less than or equal to a threshold and varies exponentially with vMR otherwise; Δw has been shown to have the same shape as given in Fig. 4(b) – Serrano-Gotarredona, sec. V, through paragraph containing equation (8); see also Figs. 4(b), 6(d), 8(a) [showing that if ΔT is large in magnitude or zero, or if the neuron does not fire, no weight update occurs – i.e., the adjusting values for the row with a large spike time differential or a membrane voltage that has not crossed the threshold are all zero and the weight update procedure in the crossbar array skips that row – and otherwise the weight changes from -40% to +100%]).”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kim, Yasuda, Smallridge, and Gokmen to update only the rows of the weight matrix whose adjusting values are non-zero, as disclosed by Serrano-Gotarredona, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would save processing power by ensuring that no unnecessarily calculations on values that do not need to be updated is performed.  See Serrano-Gotarredona, sec. V, first two paragraphs.

Claim 10 is a method claim corresponding to system claim 20 and is rejected for the same reasons as given in the rejection of that claim.

Claims 8-9 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Yasuda, Smallridge, and Gokmen and further in view of Tsai et al., “LATTE: Low-[P]ower Audio Transform with TrueNorth Ecosystem,” in Int’l Joint Conf. Neural Networks 4270-77 (2016) (“Tsai”).20
Regarding claim 18, Kim, as modified by Yasuda, Gokmen, Smallridge, and Tsai, discloses that “the weight matrix25 
connects the inputs of the memory cells at the same row of the weight matrix to one of the corresponding axons (each neurosynaptic core has 256 axons, 256 programmable neurons, and 64k programmable synapses [memory cells]; each Ai represents input axons;                 
                    
                        
                            S
                        
                        
                            j
                        
                        
                            
                                
                                    G
                                
                                
                                    i
                                
                            
                        
                    
                
             is the synaptic weight between the ith axon and the jth dendrite for a given axon type Gi (0, 1, 2, or 3) [collection of all                 
                    
                        
                            S
                        
                        
                            j
                        
                        
                            
                                
                                    G
                                
                                
                                    i
                                
                            
                        
                    
                
             = weight matrix, whose entries are in the synapses and connect the inputs to the axons] – Tsai, second paragraph of sec. II(A) and Fig. 2; if (referring to Fig. 2) a core has received spikes on A0 and A2, denoted spike0 and spike1 respectively, a trigger signal is received that moves the spikes from their respective axons into the synaptic crossbar [containing the synaptic weights] – id. at last paragraph before sec. II(B)), and 
each neurosynaptic core has 256 axons, 256 programmable neurons, and 64k programmable synapses [memory cells]; each Ai represents input axons;                 
                    
                        
                            S
                        
                        
                            j
                        
                        
                            
                                
                                    G
                                
                                
                                    i
                                
                            
                        
                    
                
             is the synaptic weight between the ith axon and the jth dendrite for a given axon type Gi (0, 1, 2, or 3) [collection of all                 
                    
                        
                            S
                        
                        
                            j
                        
                        
                            
                                
                                    G
                                
                                
                                    i
                                
                            
                        
                    
                
             = weight matrix, whose entries are in the synapses and connect the inputs to the axons] – Tsai, second paragraph of sec. II(A) and Fig. 2; if (referring to Fig. 2) a core has received spikes on A0 and A2, denoted spike0 and spike1 respectively, voltage V0 in neuron0 [connected to the first column] is updated by -2 followed by +2 because axon A0 has type S0 with a synaptic weight of +2 and axon A2 has type S3 with a weight of +2 – id. at last paragraph before sec. II(B)).”
Tsai and the instant application both relate to neuromorphic architectures and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kim, Yasuda, Smallridge, and Gokmen to connect inputs of memory cells of the same row with an axon and outputs at memory cells of a column to the outputs, as disclosed by Tsai.  In so doing, an ordinary artisan would merely be integrating the architecture in which rows of the array correspond to axons and columns correspond to neurons disclosed by Tsai into the substantially similar system of Kim.  The crossbar array of Tsai would not work any differently alone as it would integrated into the system of Kim, and an ordinary artisan before the effective filing date would have recognized that making such a combination would yield the predictable result that inputs are fed into the rows of the array and outputs come out of the columns.  See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
30  
Claim 8 is a method claim corresponding to system claim 18 and is rejected for the same reasons as given in the rejection of that claim.


a calculation circuit calculating a neuron value of each of the corresponding neurons, in accordance with whether the corresponding neurons fire, whether the corresponding neuron is connected with the axons, and whether weights of the corresponding neurons are negative or positive (each neurosynaptic core has 256 axons, 256 programmable neurons, and 64k programmable synapses [memory cells]; each Ai represents input axons;                 
                    
                        
                            S
                        
                        
                            j
                        
                        
                            
                                
                                    G
                                
                                
                                    i
                                
                            
                        
                    
                
             is the synaptic weight between the ith axon and the jth dendrite for a given axon type Gi (0, 1, 2, or 3) – Tsai, second paragraph of sec. II(A) and Fig. 2 (indicating synapses that transfer spikes from axons to neurons – i.e., axons that are connected with the neurons – by red dots); if (referring to Fig. 2) a core has received spikes on A0 and A2, denoted spike0 and spike1 respectively, voltage V0 in neuron0 [connected to the first column] is updated by -2 followed by +2 because axon A0 has type S0 with a synaptic weight of +2 and axon A2 has type S3 with a weight of +2; if the membrane potential of a neuron exceeds its threshold, it will fire [so the calculation of the neuron values is done “in accordance with” whether the neuron fires] – id. at last paragraph before sec. II(B); since spikes only represent positive values, dual-rail encoding is used to represent the positive and negative response to a given input [so the calculation is done in accordance with the sign of the neuronal weights] – id. at sec. IV(A), first paragraph), 
an adder compensating a subtraction result with a leak value, and generating a membrane voltage Vmem for each of the neurons (at a time t, the membrane potential Vj(t)[Vmem] is equal to the sum of Vj(t - 1) and a synaptic integration term [result], minus a leak value λj – Tsai, last full paragraph on p. 4271), and5 
a comparison circuit comparing the membrane voltage with a threshold value Vth, wherein the corresponding neurons fire when the membrane voltage thereof is greater than the threshold value Vth (after the synaptic and leak updates to a membrane potential are complete, random numbers are drawn and added to every neuron’s firing threshold [Vth] (a separate random number per neuron); if the membrane potential of a neuron exceeds its threshold, even if it did not just receive spikes, it will fire, resulting in a spike being produced – Tsai, p. 4271, last paragraph before sec. II(B)).”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kim, Gokmen, Smallridge, and Yasuda to calculate the values of the neurons based on various factors, generate a membrane voltage for each neuron based in part on a leak factor, and cause the neurons to fire when the voltage exceeds the threshold, as disclosed by Tsai, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would allow the system to model biological neural phenomena more effectively, including the biological assumption that neurons do not maintain their voltage forever but slowly leak to zero.  See Tsai, sec. II(A), last two paragraphs.

Claim 9 is a method claim corresponding to system claim 19 and is rejected for the same reasons as given in the rejection of that claim.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  In particular, Applicant’s arguments that the prior art previously made of record does not teach the amended limitations of the claims is moot by virtue of the addition of Smallridge to the rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C VAUGHN whose telephone number is (571)272-4849.  The examiner can normally be reached on M-R 7a-5:30p ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.C.V./             Examiner, Art Unit 2125

/KAMRAN AFSHAR/             Supervisory Patent Examiner, Art Unit 2125